TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00404-CV



                                     Kevin Tower, Appellant

                                                  v.

                                 Bank of America, N.A., Appellee


                FROM COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
          NO. 13-0320-C, HONORABLE LINDA A RODRIGUEZ, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               Appellant Kevin Tower has filed a fourth motion for extension of time to file his

appellant’s brief. Tower seeks a 30-day extension of time for a total of 135 days. We grant in part

appellant’s motion for extension of time for 15 days, giving him a total of 120 days to file his

appellant’s brief. We order him to file his brief no later than February 4, 2015. No further extensions

will be granted. We will dismiss the cause for want of prosecution if appellant’s brief is not timely

filed as ordered.

               It is so ordered this 27th day of January, 2015.



Before Justices Puryear, Pemberton, and Goodwin